892 F.2d 1047
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gregorio REYES-LARES, Defendant-Appellant.
No. 89-50129.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1989.*Decided Dec. 15, 1989.

Before BROWNING, BOOCHEVER, and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Reyes-Lares appeals the district court's denial of his pretrial motion to reveal the identity of the government's confidential informant.   He alleges knowledge of the identity of the informant would have assisted preparation of an entrapment defense.   Having reviewed the in camera interview of the informant, we hold the district court did not abuse its discretion in finding the informant's testimony would not have been relevant and helpful to the defense.


3
Even if the district court had abused its discretion under  Roviaro v. United States, 353 U.S. 53, 61-62 (1957), such error would not have been prejudicial in this case:  Reyes-Lares was able to determine the confidential informant's name and address before trial and at trial was able to confirm the information during cross-examination of the government's first witness.   Yet he did not subpoena the witness or request the court require the government make the informant available.   United States v. Bonilla, 615 F.2d 1262, 1264 (9th Cir.1980).   Had the informant been relevant or helpful, the defense certainly could have availed itself of its knowledge of his identity during the course of the trial.


4
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3